DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	The amendment filed 01/25/2021 has been entered.  Claims 12-15 have been added.  Claims 1-15 remain pending in this application.  The amended specification on 01/25/2021 has been approved and entered. 

Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 02/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
 	Claims 14-15 are objected to because of the following informalities:  
 	Regarding claims 14-15, the claim status has not indicated after its claims number.  See MPEP § 1893.01(a)(4).
 	Appropriate correction is required.
Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claim(s) 1, 5-8, 10-11, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aggeler et al. US Pub 2014/0340041 (hereinafter Aggeler).
 	Regarding claim 1, Aggeler teaches a method for charging an energy storage element (20) of a vehicle (fig. 1, element 18) using a charging apparatus (¶ 0043 and fig. 1; a charging station 10) which provides a charging current (¶ 0042, 0047; generate a charging current I) and a charging voltage (¶ 0022-0024; charging voltage value measured in an output line of the converter) at an soperating point (such as output power), 
 	wherein the charging apparatus has a plurality of energy supply modules connected in parallel (¶ 0047 and fig. 2; the charging modules are connected in parallel), said method comprising: 
see fig. 2 and ¶ 0065; generate an output currentI1, I2, I3), wherein the charging apparatus has a maximum overall efficiency that is respectively determined for a plurality of predefined 10operating points (¶ 0037, 0051, 0062; by an algorithm deciding the optimal operating point of each charging module 30a, 30b, 30c based on the overall system efficiency maximization, the optimal operation point and/or the output current ripple.  Therefore, the three charging modules have three optimal operating points; every local controller can store the efficiency and/ or the maximal output power of the associated charging module.  These values can be exchanged between the local controllers via the communication system…); and 
 	in a charging step which follows the optimization step, the method comprises distributing the charging current (¶ 0047; the local controllers 32a, 32b, 32c control the charging current I of the charging station 10) to the individual energy supply modules of the charging apparatus (32a, 32b, 32c), 
 	wherein the charging apparatus has a maximum overall efficiency that is selected on the basis of a predefined charging current and a predefined ischarging voltage (¶ 0037, 0051, 0062, 0064; on the basis of maximal output power [voltage*current]).
 	Regarding claim 5, Aggeler discloses wherein the method comprises determining a 30number of active energy supply modules in the optimization step, wherein the active energy supply modules have an identical output current (¶ 0036; generating the same output power and/or all have the same efficiency; therefore the output power is identical).
Regarding claim 6, Aggeler discloses wherein, in the optimization step, the method comprises determining the distribution of the charging current to the active energy supply modules on a basis of the determined number of active energy supply modules using a gradient method (¶ 0047, 0057-0058; the local controllers can be adapted for controlling the inverter and the DC-to-DC converter in such a way that an output current of a specific magnitude is generated).
 	Regarding claim 7, Aggeler discloses wherein the method comprises generating a table in the optimization step, which table includes a distribution of the charging current to the energy supply modules connected in parallel (¶ 0047; the charging modules 30a, 30b, 30c, are connected in parallel) for different operating points (¶ 0025, 0051; the charging modules 30a, 30b, 30c may have an individual maximal power output since the charging modules are not equally designed and may have different maximal output power.  Therefore, the charging modules also have different operating points), wherein the selection is made in the charging step on the basis of the table (¶ 0023, 0037; a charging profile; every local controller can store the efficiency and/or the maximal output power of the associated charging module).
 	Regarding claim 8, Aggeler discloses wherein, during the charging step, the method comprises selecting the distribution of the charging current to the individual energy supply modules using a classifier (¶ 0056; positive or negative; charging or discharging).
Regarding claim 10, Aggeler discloses wherein the method comprises determining an actual overall efficiency of the charging apparatus during the charging step (¶ 0062; based on the overall system efficiency maximization).
 	Regarding claim 11, Aggeler discloses wherein the method comprises determining an actual efficiency of the individual energy supply modules during the charging step (¶ 0064; efficiency nj).
 	Regarding claim 14, Aggeler discloses wherein in the optimization step, the method comprises distributing the charging current to the energy supply modules connected in parallel in a sequential fashion (¶ 0007, 0018 and see reproduced fig. 2 below).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

 	 Regarding claim 15, Aggeler discloses wherein the predefined operating points comprise different combinations of charging currents and charging voltages (¶ 0025; .

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 2, 4, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aggeler et al. US Pub 2014/0340041 (hereinafter Aggeler).
 	Regarding claim 2, Aggeler discloses the method wherein, in an approximation step (¶ 0037; Aggeler discloses the charging station includes a plurality of controllers, and the controllers have knowledge about the efficiency and/or maximal output power of the charging modules and may enhance; further every local controller can store the efficiency and/or the maximal output power of the associated charging module.  Therefore, the controllers must include at least one computing unit to calculate the efficiency before storing in the local controllers) comprises determining (determining/predetermining) an approximation of an efficiency of an individual energy supply module on a basis of an output voltage and an 20output current of the energy supply module (¶ 0037, 0051, 0064; the charging modules 30a, 30b, 30c may be equally or similarly configured and/or designed and/or may have an individual maximal power output…store the efficiency…; the local controllers have knowledge about the efficiency and/or maximal output power of the charging modules and enhance/optimize the output currents with respect to these values.  It would have been obvious to one skilled in the art to recognize that efficiency is equal to                         
                            
                                
                                    P
                                    o
                                    u
                                    t
                                
                                
                                    P
                                    i
                                    n
                                
                            
                        
                    ; further Pout is equal to Vout * Iout according to Ohm’s law; see reproduced figure below).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

 	Regarding claim 4, Aggeler discloses wherein, in a measurement step preceding the approximation step, the method comprises determining the efficiency of the energy supply module for a plurality of module operating points (¶ 0021, 0024; every local controller of a charging module is adapted for directly determining the output current [reference] of the associated charging module from a global charging current; each local controller is adapted for receiving a voltage and/or current information form the battery and/or each local controller is adapted for determining the output current from the voltage and/or current information from the battery), wherein the module operating  g Reply to Office Action of December 4, 2020points each comprise an output voltage (U) (¶ 0025; charging modules have different maximal output power) and an output current (IMi1, IM2, IMN) of the energy supply module (¶ 0020; all local controllers execute the same algorithm, which determines the output current for all modules).
 	Regarding claim 12, although Aggeler does not expressly disclose wherein the optimization step is carried out before the vehicle storage element is connected to the charging apparatus, Aggeler does disclose every local controller can store the efficiency and/or the maximal output power of the associated charging module in ¶ 0037.  Therefore, the optimization process of Aggeler can be carried out before the vehicle battery is connected to the charging station.
 	Regarding claim 13, although Aggeler does not expressly disclose wherein the optimization step is continued during the charging step, Aggeler does disclose the output currents can be modified, such current ripples in the output currents are optimized in ¶ 0037.  Therefore, the optimization step can be continued during the charging step.

 	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aggeler in view of Becker et al. US Patent 6,184,661 (hereinafter Becker).
 	Regarding claim 3, Aggeler fails to disclose wherein, in the approximation step, the approximation is carried out by linear approximation or quadratic approximation or cubic approximation.

 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Aggeler to incorporate with the teaching of Becker by determining the efficiency factor with the empirically determined linear equation as suggested by Becker, because it would be advantageous to accurately obtain the efficiency factor and further optimize the charging process.


Allowable Subject Matter
 	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
 	Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive. 
 	On pages 6-7 of remarks, Applicant argues that “The Office cites to paragraphs 0037 and 0062 for this teaching, however, the Applicant was unable to identify any such teaching in those paragraphs. For example, paragraph 0062 states an algorithm deciding the optimal operating point of each charging module, however, a single point 
 	However, the Examiner does not agree with the Applicant’s arguments as stated above because Aggeler discloses an algorithm is able to decide the optimal operating point of each charging module in ¶ 0062.  For example, the charging station includes three charging modules (30a, 30b, 30c) with at least three optimal operating points (not one single point).  Therefore, the prior art still reads on the claimed invention.
 	
 	On page 7 of remarks, Applicant argues that “claim 2 recites the approximation step. The Office appears to contend that Aggeler is capable of approximating efficiency, however, Aggeler does not specifically disclose any such an approximation step.”
 	However, the Examiner does not agree with the Applicant’s arguments as stated above because Aggeler discloses the charging station includes a plurality of controllers, and the controllers have knowledge about the efficiency and/or maximal output power of the charging modules and may enhance; further every local controller can store the efficiency and/or the maximal output power of the associated charging module.  Therefore, the controllers must include at least one computing unit to calculate the efficiency before storing the corresponding values in the local controllers as suggested by Aggeler at ¶ 0037. Furthermore, the local controllers have knowledge about the efficiency and/or maximal output power of the charging modules and enhance/optimize the output currents with respect to these values.  It would have been obvious to one skilled in the art to recognize that efficiency is equal to                         
                            
                                
                                    P
                                    o
                                    u
                                    t
                                
                                
                                    P
                                    i
                                    n
                                
                            
                        
                    ; further Pout is equal to Vout * Iout according to Ohm’s law. Therefore, the prior art still reads on the claimed invention.

 	However, the Examiner does not agree with the Applicant’s arguments as stated above because Aggeler discloses every local controller of a charging module is adapted for directly determining the output current [reference] of the associated charging module from a global charging current;  each local controller is adapted for receiving/measuring a voltage and/or current information form the battery and/or each local controller is adapted for determining the output current from the voltage and/or current information from the battery in ¶ 0021, 0024.  Therefore, the local controllers can have knowledge about the efficiency (calculating the efficiency) and/or maximal output power of the charging modules (measuring the output power) and can optimize the output currents with respects to these values in ¶ 0037.  One ordinary skilled artisan in the art would recognize that efficiency is equal to                         
                            
                                
                                    P
                                    o
                                    u
                                    t
                                
                                
                                    P
                                    i
                                    n
                                
                            
                        
                    ; further Pout is equal to Vout * Iout according to Ohm’s law.
 	 	
 	Applicant’s arguments, see page 8, filed 01/25/2021, with respect to 35 USC 103 have been fully considered and are persuasive.  The claim rejections of claim 9 have been withdrawn. 

 	Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive. 
On pages 6-7 of remarks, Applicant argues that “Claim 7 recites "which table includes a distribution of the charging current (IL) to the energy supply modules connected in parallel for different operating points," and the Office relies on Aggeler's mentioning of a "charging profile" at paragraph 0023. The charging profile mentioned at paragraph 0023 simply interrelates a charging voltage to a charging current for a particular energy supply module. There is no mention in Aggeler of different operating points or a table.”
 	However, the Examiner disagrees with the argument as stated above because Aggeler discloses the charging modules 30a, 30b, 30c may have an individual maximal power output since the charging modules are not equally designed and may have different maximal output power.  Therefore, the charging modules also have different operating points in ¶ 0025, 0051.  Further, Aggeler discloses each local controller a charging profile interrelating the charging voltage and the charging current may be stored in a memory device/table in ¶ 0023, 0037.  Therefore, the plurality of local controller can be adapted for determining the charging currents accordingly from the charging profile.  After having considered al of applicant’s arguments, the rejection of claim 7 over Aggeler is maintained. 

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        03/11/2021